NUMBERS 13-10-00321-CR AND 13-10-322-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

DWAYNE LAZO,                                                              Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 347th District Court
                   of Nueces County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Vela
                    Memorandum Opinion Per Curiam

       Appellant, Dwayne Lazo, attempted to perfect appeals from convictions for

possession of methadone and possession of methamphetamine.            We dismiss the

appeals for want of jurisdiction.

       Sentences were imposed on April 20, 2010. No motions for new trial were filed.

Notices of appeal were filed on June 7, 2010. On June 21, 2010, the Clerk of this Court
notified appellant that it appeared that the appeals were not timely perfected. Appellant

was advised that the appeals would be dismissed if the defects were not corrected within

ten days from the date of receipt of the Court=s directive. Appellant has not responded to

the Court’s notices.

         Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3. In the case herein,

appellant did not file a motion for extension of time to file his notices of appeal as

permitted by Texas Rule of Appellate Procedure 26.3, and did not file his notices of

appeal within the fifteen day grace period.

         This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). AWhen a

notice of appeal is filed within the fifteen-day period but no timely motion for extension of

time is filed, the appellate court lacks jurisdiction.@ Olivo, 918 S.W.2d at 522.    Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).

         Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of

habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

                                               2
availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

       The appeals are DISMISSED FOR WANT OF JURISDICTION.



                                                             PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of August, 2010.




                                           3